DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated February 10, 2021 in response to a non-final office action. No claims have been amended, claims 6, 17 and 26 have been cancelled, and no new claims are added.  Claims 1-5, 7-16, 18-25, and 27-30  are subject to examination and have been examined.

Acknowledgement is made to the Applicant’s amendment to claim 8 to obviate previous objection in regard to informalities.  The previous objection to said claim is hereby withdrawn.

Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
Regarding Claims 1, 13, and 23 (35 USC § 103): The Applicant argues in substance “Yi's basic resource unit (BRU) is a time unit including a set of OFDM symbols, and not resources in the frequency spectrum. Specifically, Yi's BRU is not a 'first mini-RB" that includes "a set of subcarriers spaced apart from each other by at least one other subcarrier of another mini-RB in the first RB" as recited in claim 1. Yi clearly states that: "Define a set of subcarrier spacing that the system supports as {SC1, SC2, . . . , SCk}Basic resource unit size set can be constructed as A set of 'M' OFDM symbols assuming one OFDM symbol has one CP, where M = 1, . , 14 or M = 1, ... , 16 or M = 1 , 2 , 4 , 6 , 7 , 12 , 13 , 14 (M can be integer values between {1 ,16}) CP length set is {CP1, ... , CPm} One basic resource unit size is defined as {SCi, CPj, Mk} (in other words, numerology set and OS number)." See Yi, paragraphs [0143]-[0148] (with emphasis added). 


Examiner’s Response:
The Examiner respectively disagrees.  The claim limitation states wherein at least a first mini-RB in the first subset includes a set of subcarriers spaced apart from each other by at least one other subcarrier of another mini-RB in the first RB.
 First, Yi: [0092] recites “From frequency domain, we can call a set of contiguous subcarriers which utilizing the same numerology as "frequency resource group" (FRG), and from time-domain we can call a set of "OFDM symbols" which utilizing the same numerology as "time resource group (TRG)"…FRG can be contiguous or non-contiguous” and [0331-0334] “FRG is defined in a multiple of resource block based on the minimum subcarrier spacing that the carrier supports. FRG is defined in a multiple of resource block based on the maximum subcarrier spacing that the carrier supports. FRG is defined in a multiple of resource block based on the reference subcarrier spacing that the carrier supports. FRG is defined in a multiple of resource block based on the higher layer configured subcarrier spacing that the carrier supports”).  Thus, the FRB satisfies the subset of carriers in a resource block where a resource block is also a mini-resource as indicated below.
Yi: [00140-0154, Fig. 21] "In case DL and UL uses different FRG, each NRG [numerology resource group] defines for each DL and UL respectively…"Define a set of subcarrier spacing that the system supports as [SC1, SC2, . . . , SCk] (spaced apart from each other by at least one other subcarrier)...When [SCi, CPj, Mk] is a resource unit, sub-resource units (or mini-resource units (mini-RB)) to support lower latency can be defined as [0152] For integer values 1<=Km<=Mk/2, [SCi, Cpj, Km] can be defined. Within a resource unit, multiple M/Km sub-resource units can be defined. The location of sub-resource units are flexible and may not be present in every resource unit, and can be applied dynamically."  Therefore, the rejection remains with the explanation within.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1-4, 10-16, 20-25, and 29-30 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev, et al. (hereafter Khoryaev), US Patent Publication 2019/0059071 in view of Jung, et .

Regarding Claim 1, Khoryaev teaches A method of wireless communication, comprising: receiving, by a user equipment (UE 105), a configuration (geo-information configuration) for communicating a communication signal (geo-information) in a frequency spectrum, (Khoryaev: [0036, Fig. 2] "The UEs 105 may collect and report geo-information to other UEs 105 and/or eNBs 110 based on instructions or a geo-information configuration received from an eNB 110", and [0028] "Embodiments herein relate to mechanisms for autonomous selection of radio frequency (RF) resources (also referred to as "spectrum resources") for V2V sidelink transmissions"),
wherein the configuration is based on at least a number of wireless communication devices scheduled to communicate in a time period (scheduling information) and indicates resources in the frequency spectrum (spectrum resources) over the time period (Khoryaev: [0036, Fig. 2] "The UEs 105 may use their own geo-information and geo-information exchanged among the UEs 105 to select spectrum resources for V2V communications. In some embodiments, the UEs 105 may provide a geo-information report to one or more eNBs 110, which may be used by the eNB 110 for scheduling and/or spectrum allocation purposes....the geo-information configuration may indicate criteria and/or parameters for reporting geo-information to other UEs 105 and/or eNBs 110, such as a report type that may indicate a coordinate system and/or message type of a geo-information report, a geo-information reporting type that may indicate whether geo-information reporting is periodic or based on an event and/or trigger, timestamp information that may indicate how and when to collect a timestamp for obtained geo-information (for example, explicit, implicit, or synchronous), trigger information that may indicate an event or condition for transmitting a geo-information report, a spectrum allocation, scheduling information, and the like");
and communicating, by the user equipment (UE 105-1) with a base station (eNBs 110), the communication signal in the frequency spectrum during the time period using the indicated resources based on the configuration.  (Khoryaev: [0041, Fig. 2] "The UEs 105 may use the scheduling information and obtained geo-information to select one or more RF spectrum resources (for example, time-orthogonal or time-frequency orthogonal spectrum resources) on which to transmit or receive V2V communications within a target communication range RT while preserving a spatial isolation range RI...the eNBs 110 may instruct UEs 105 how and when to determine or obtain their geo-information, how and when to report the geo-information to the eNB 110 and/or other UEs 105, and how and when to timestamp the obtained geo-information").
Khoryaev teaches the UE receiving a configuration for communicating a communication signal in a frequency spectrum, is based on at least a number of wireless communication devices scheduled to communicate in a time period and indicates resources in the frequency spectrum over the time period, and communicating using those resources, but does not explicitly teach wherein the indicated resources include: a first subset of mini-resource blocks of a first RB, the first subset of mini-RBs being less than all mini-RBs of the first RB; wherein at least a first mini-RB in the first subset includes a set of subcarriers, and a second subset of mini-RBs of a second RB, the second subset of mini-RBs being less than all mini-RBs of the second RB.
However, Jung does teach wherein the indicated resources include: a first subset (402-2) of mini-resource blocks (mini-RBs) of a first RB (402), the first subset of mini-RBs (1) being less than all mini-RBs of the first RB (2); wherein at least a first mini-RB (300) in the first subset includes a set of subcarriers (Jung: [0038, Fig. 3] "The localized-type resource block 300 occupies an interval of a plurality of, for example, 8 Orthogonal Frequency Division Multiplexing (OFDM) symbols in the time domain, and occupies a plurality of, for example, 16 subcarriers in the frequency domain"),
and a second subset of mini-RBs (405-1) of a second RB (405), the second subset of mini-RBs (1) being less than all mini-RBs (2) of the second RB; (Jung: [0043, Fig. 4] "Referring to FIG. 4, a BS allocates localized-type resources including some parts 402, 405 and 408 of a localized-type resource block 400 as first localized-type resources, divides each first localized-type resource into two mini-resource blocks, and uses the right-sided mini-resource blocks 402-2, 405-2 and 408-2 among the mini-resource blocks constituting each localized-type resource, for resource allocation information transmission").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Khoryaev to include the teachings of Jung in order to include subsets of mini-RB within a resource block that are less than the total mini-RB in the resource block (Jung: [0043]).
Continuing, the combination of Khoryaev and Jung does not explicitly teach wherein at least a first mini-RB in the first subset includes a set of subcarriers spaced apart from each other by at least one other subcarrier of another mini-RB in the first RB.
However, Yi does teach wherein at least a first mini-RB (mini-resource units)in the first subset includes a set of subcarriers (SC1, SC2, . . . , SCk) spaced apart from each other by at least one other subcarrier (CP1..m/15 kHz) of another mini-RB in the first RB; (where the first mini-RB is defined as Jung: [0043, Fig. 4, 401-1, and Yi: [00140-0152] "[0143] Define a set of subcarrier spacing that the system supports as [SC1, SC2, . . . , SCk] [0144] Basic resource unit size set can be constructed as [0145] A set of `M` OFDM symbols assuming one OFDM symbol has one CP, where M=1, . . . , 14 or M=1, . . . , 16 or M=1, 2, 4, 6, 7, 12, 13, 14 . . . (M can be integer values between [1, . . . , 16]) [0146] CP length set is [0147] [CP1, . . . , CPm] [0148] One basic resource unit size is defined as [SCi, CPj, Mk] (in other words, numerology set and OS number) [0149] To allow coexist with LTE, SCi=15 kHz, CPj=LTE normal CP, Mk=14 is supported, also [15 kHz, ECP, 12] is also supported. [0150] To support MBMS between LTE and NR, SCi=15 kHz, CPj'=LTE extended CP, Mk=12 or Mk=10 is supported (or any other numerology set defined in MBMS services) [0151] When [SCi, CPj, Mk] is a resource unit, sub-resource units (or mini-resource units) to support lower latency can be defined as [0152] For integer values 1<=Km<=Mk/2, [SCi, Cpj, Km] can be defined);
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Khoryaev and Jung to include the teachings of Yi in order for a first mini-RB in the first subset includes a set of subcarriers spaced apart from each other by at least one other subcarrier of another mini-RB in the first RB (Yi: [0140-0153]).

Regarding Claim 2, The method of claim 1, the combination of Khoryaev, Jung and Yi teaches wherein the configuration is further based on a power spectral density (PSD) parameter (spatial isolation range RI) of the frequency spectrum, and wherein the scheduled wireless communication devices include the user equipment.  (Khoryaev: [0041, Fig. 2] "The UEs 105 may use the scheduling information and obtained geo-information to select one or more RF spectrum resources (for example, time-orthogonal or time-frequency orthogonal spectrum resources) on which to transmit or receive V2V communications within a target communication range RT while preserving a spatial isolation range RI" where [0070] "the ratio of energy (calculated as the product of time granularity of transmission resource on received power .DELTA.tPRX) per information bit of the packet size L to noise power spectral density (NO) should exceed the signal-to-noise ratio (SNR) per information bit that is required to meet PER requirement for given packet size").

Regarding Claim 3, The method of claim 1, the combination of Khoryaev, Jung and Yi teaches wherein the configuration is further based on at least one of a number of transmission layers scheduled for each of the scheduled wireless communication devices, a waveform of the communication signal, or a subcarrier spacing. (Khoryaev: [0060] "The processor circuitry of the eNB 110 may also be to allocate RF spectrum resources to each GSR of the plurality of GSRs for one or more V2V sidelink transmissions. Encoding circuitry of the eNB 110 (for example, encoding circuitry 304h) may be to encode a message for transmission to a UE 105. The message may indicate the allocation of RF spectrum resources to each GSR including an association of GRPs and RRPs to each GSR. The allocation may be for selection of a set of the RF spectrum resources for the one or more V2V sidelink transmissions by the UE based on a position of the UE relative to positions of the plurality of GRPs and positions of the plurality of RRPs").

Regarding Claim 4, The method of claim 1, the combination of Khoryaev, Jung and Yi teaches wherein the communicating includes: communicating a physical uplink shared channel (PUSCH) signal using the resources. (Khoryaev: [0095] "When the second message is to be transmitted to one or more other UEs, the second message may be V2V message. When the second message is to be transmitted to an eNB, the second message may be a layer 3 (L3), layer 2 (L2), or layer 1 (L1) message. L3 reporting may include using common or dedicated RRC signaling to carry an RRC message over the PUSCH. L2 reporting may include using a media access control (MAC) control element (CE) carried by the PUSCH").

Regarding Claim 10, The method of claim 1, the combination of Khoryaev, Jung and Yi teaches wherein the communicating is based on a code-division multiplexing in at least one of a time domain or a frequency domain with another communication signal transmitted by a third wireless communication device using the resources. (Khoryaev:[0105] "the central processing circuitry of the UE 105-1 may take into account spatial beamforming degrees, multiple input multiple output (MIMO) information when using multi-antenna and/or MIMO communications techniques, and/or code degrees when space or code division multiple access schemes are used jointly with time-frequency reuse").

Regarding Claim 11, The method of claim 1, the combination of Khoryaev, Jung and Yi teaches wherein the communicating includes receiving, by the user equipment from the base station, the communication signal (geo-information).  (Khoryaev: [0036] "The UEs 105 may collect and report geo-information to other UEs 105 and/or eNBs 110 based on instructions or a geo-information configuration received from an eNB 110").

Regarding Claim 12, The method of claim 1, the combination of Khoryaev, Jung and Yi teaches wherein the communicating includes transmitting, by the user equipment to the base station, the communication signal (geo-information). (Khoryaev: [0036] "The UEs 105 may collect and report geo-information to other UEs 105 and/or eNBs 110 based on instructions or a geo-information configuration received from an eNB 110").

Regarding Claim 13, Khoryaev teaches An apparatus (UE 105) comprising: a processor configured to obtain a configuration for communicating a communication signal in a frequency spectrum,  (Khoryaev: [0031] "the UEs 105 may include a transmitter/receiver (or alternatively, a transceiver), memory, one or more processors, and/or other like components that enable the UEs 105 to operate in accordance with one or more wireless communications protocols and/or one or more cellular communications protocols", and [0036, Fig. 2] "The UEs 105 may collect and report geo-information to other UEs 105 and/or eNBs 110 based on instructions or a geo-information configuration received from an eNB 110", and [0028] "Embodiments herein relate to mechanisms for autonomous selection of radio frequency (RF) resources (also referred to as "spectrum resources") for V2V sidelink transmissions");
wherein the configuration is based on at least a number of wireless communication devices scheduled to communicate in a time period (scheduling information) and indicates resources in the frequency spectrum (spectrum resources) over the time period, (Khoryaev: [0036, Fig. 2] "The UEs 105 may use their own geo-information and geo-information exchanged among the UEs 105 to select spectrum resources for V2V communications. In some embodiments, the UEs 105 may provide a geo-information report to one or more eNBs 110, which may be used by the eNB 110 for scheduling and/or spectrum allocation purposes....the geo-information configuration may indicate criteria and/or parameters for reporting geo-information to other UEs 105 and/or eNBs 110, such as a report type that may indicate a coordinate system and/or message type of a geo-information report, a geo-information reporting type that may indicate whether geo-information reporting is periodic or based on an event and/or trigger, timestamp information that may indicate how and when to collect a timestamp for obtained geo-information (for example, explicit, implicit, or synchronous), trigger information that may indicate an event or condition for transmitting a geo-information report, a spectrum allocation, scheduling information, and the like");
and a transceiver in communication with the processor, the transceiver (Khoryaev: [0031]) configured to: receive the configuration; (Khoryaev: [0036, Fig. 2] "The UEs 105 may collect and report geo-information to other UEs 105 and/or eNBs 110 based on instructions or a geo-information configuration received from an eNB 110");
and communicate, with a base station, the communication signal in the frequency spectrum during the time period using the indicated resources based on the configuration. (Khoryaev: [0041, Fig. 2] "The UEs 105 may use the scheduling information and obtained geo-information to select one or more RF spectrum resources (for example, time-orthogonal or time-frequency orthogonal spectrum resources) on which to transmit or receive V2V communications within a target communication range RT while preserving a spatial isolation range RI" and [0064] "when a UE 105 (for example UE 105-1) would like to transmit a V2V message to another UE 105 (for example, UE 105-2), the UE 105 may determine its geolocation (for example, a GSR 510 in which UE 105-1 is located), select one or more associated spectrum resources (for example, a time-frequency sub-channel 410 associated with the GSR 510 in which the UE 105-1 is located), and the UE 105 may transmit the V2V message in the selected one or more resources").
Khoryaev does not explicitly teach wherein the indicated resources include: a first subset of mini-resource blocks (mini-RBs) of a first RB, the first subset of mini-RBs being less than all mini-RBs of the first RB; wherein at least a first mini-RB in the first subset includes a set of subcarriers, and a second subset of mini-RBs of a second RB, the second subset of mini-RBs being less than all mini-RBs of the second RB.
However, Jung does teach wherein the indicated resources include: a first subset (402-2) of mini-resource blocks (mini-RBs) of a first RB (402), the first subset of mini-RBs (1) being less than all mini-RBs of the first RB (2); wherein at least a first mini-RB (300) in the first subset includes a set of subcarriers (Jung: [0038, Fig. 3] "The localized-type resource block 300 occupies an interval of a plurality of, for example, 8 Orthogonal Frequency Division Multiplexing (OFDM) symbols in the time domain, and occupies a plurality of, for example, 16 subcarriers in the frequency domain"),
and a second subset of mini-RBs (405-1) of a second RB (405), the second subset of mini-RBs (1) being less than all mini-RBs (2) of the second RB; (Jung: [0043, Fig. 4] "Referring to FIG. 4, a BS allocates localized-type resources including some parts 402, 405 and 408 of a localized-type resource block 400 as first localized-type resources, divides each first localized-type resource into two mini-resource blocks, and uses the right-sided mini-resource blocks 402-2, 405-2 and 408-2 among the mini-resource blocks constituting each localized-type resource, for resource allocation information transmission").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Khoryaev to include the teachings of Jung in order to include subsets of mini-RB within a resource block that are less than the total mini-RB in the resource block (Jung: [0043]).
Continuing, the combination of Khoryaev and Jung does not explicitly teach wherein at least a first mini-RB in the first subset includes a set of subcarriers spaced apart from each other by at least one other subcarrier of another mini-RB in the first RB.
However, Yi does teach wherein at least a first mini-RB (mini-resource units) in the first subset includes a set of subcarriers (SC1, SC2, . . . , SCk) spaced apart from each other by at least one other subcarrier (CP1..m/15 kHz) of another mini-RB in the first RB; (where the first mini-RB is defined as Jung: [0043, Fig. 4, 401-1, and Yi: [00140-0152] "[0143] Define a set of subcarrier spacing that the system supports as [SC1, SC2, . . . , SCk] [0144] Basic resource unit size set can be constructed as [0145] A set of `M` OFDM symbols assuming one OFDM symbol has one CP, where M=1, . . . , 14 or M=1, . . . , 16 or M=1, 2, 4, 6, 7, 12, 13, 14 . . . (M can be integer values between [1, . . . , 16]) [0146] CP length set is [0147] [CP1, . . . , CPm] [0148] One basic resource unit size is defined as [SCi, CPj, Mk] (in other words, numerology set and OS number) [0149] To allow coexist with LTE, SCi=15 kHz, CPj=LTE normal CP, Mk=14 is supported, also [15 kHz, ECP, 12] is also supported. [0150] To support MBMS between LTE and NR, SCi=15 kHz, CPj'=LTE extended CP, Mk=12 or Mk=10 is supported (or any other numerology set defined in MBMS services) [0151] When [SCi, CPj, Mk] is a resource unit, sub-resource units (or mini-resource units) to support lower latency can be defined as [0152] For integer values 1<=Km<=Mk/2, [SCi, Cpj, Km] can be defined);
(Yi: [0140-0153]).

Regarding Claim 14, The apparatus of claim 13, the combination of Khoryaev, Jung and Yi teaches wherein the configuration is further based on a power spectral density (PSD) parameter (spatial isolation range RI) of the frequency spectrum, and wherein the scheduled wireless communication devices include the apparatus. (Khoryaev: [0041, Fig. 2] "The UEs 105 may use the scheduling information and obtained geo-information to select one or more RF spectrum resources (for example, time-orthogonal or time-frequency orthogonal spectrum resources) on which to transmit or receive V2V communications within a target communication range RT while preserving a spatial isolation range RI" where [0070] "the ratio of energy (calculated as the product of time granularity of transmission resource on received power .DELTA.tPRX) per information bit of the packet size L to noise power spectral density (NO) should exceed the signal-to-noise ratio (SNR) per information bit that is required to meet PER requirement for given packet size").

Regarding Claim 15, The apparatus of claim 13, the combination of Khoryaev, Jung and Yi teaches wherein the configuration is further based on at least one of a number of transmission layers scheduled for each of the scheduled wireless communication devices, a waveform of the communication signal, or a subcarrier spacing. (Khoryaev: [0060] "The processor circuitry of the eNB 110 may also be to allocate RF spectrum resources to each GSR of the plurality of GSRs for one or more V2V sidelink transmissions. Encoding circuitry of the eNB 110 (for example, encoding circuitry 304h) may be to encode a message for transmission to a UE 105. The message may indicate the allocation of RF spectrum resources to each GSR including an association of GRPs and RRPs to each GSR. The allocation may be for selection of a set of the RF spectrum resources for the one or more V2V sidelink transmissions by the UE based on a position of the UE relative to positions of the plurality of GRPs and positions of the plurality of RRPs").

Regarding Claim 16, The apparatus of claim 13, the combination of Khoryaev, Jung and Yi teaches wherein the transceiver is further configured to communicate the communication signal by communicating a physical uplink shared channel (PUSCH) signal using the resources. (Khoryaev: [0095] "When the second message is to be transmitted to one or more other UEs, the second message may be V2V message. When the second message is to be transmitted to an eNB, the second message may be a layer 3 (L3), layer 2 (L2), or layer 1 (L1) message. L3 reporting may include using common or dedicated RRC signaling to carry an RRC message over the PUSCH. L2 reporting may include using a media access control (MAC) control element (CE) carried by the PUSCH").

Regarding Claim 20, The apparatus of claim 13, the combination of Khoryaev, Jung and Yi teaches wherein the transceiver is further configured to communicate the communication signal based on a code-division multiplexing in at least one of a time domain or a frequency domain with another communication signal transmitted by a third wireless communication device using the resources. (Khoryaev:[0105] "the central processing circuitry of the UE 105-1 may take into account spatial beamforming degrees, multiple input multiple output (MIMO) information when using multi-antenna and/or MIMO communications techniques, and/or code degrees when space or code division multiple access schemes are used jointly with time-frequency reuse").

Regarding Claim 21, The apparatus of claim 13, the combination of Khoryaev, Jung and Yi teaches wherein the transceiver is further configured to: communicate the communication signal by receiving, from the second wireless communication device, the communication signal (geo-information).  (Khoryaev: [0036] "The UEs 105 may collect and report geo-information to other UEs 105 and/or eNBs 110 based on instructions or a geo-information configuration received from an eNB 110").

Regarding Claim 22, The apparatus of claim 13, the combination of Khoryaev, Jung and Yi teaches wherein the transceiver is further configured to communicate the communication signal by transmitting, to the base station, the communication signal (geo-information). (Khoryaev: [0036] "The UEs 105 may collect and report geo-information to other UEs 105 and/or eNBs 110 based on instructions or a geo-information configuration received from an eNB 110").

Regarding Claim 23, Khoryaev teaches A non-transitory computer-readable medium having program code recorded thereon (Khoryaev: [0112, Fig. 11]), the program code comprising: code for causing a user equipment to obtain a configuration (geo-information configuration) for communicating a communication signal (geo-information) in a frequency spectrum,  (Khoryaev: [0036, Fig. 2] "The UEs 105 may collect and report geo-information to other UEs 105 and/or eNBs 110 based on instructions or a geo-information configuration received from an eNB 110", and [0028] "Embodiments herein relate to mechanisms for autonomous selection of radio frequency (RF) resources (also referred to as "spectrum resources") for V2V sidelink transmissions"),
wherein the configuration is based on at least a number of wireless communication devices scheduled to communicate in a time period (scheduling information) and indicates resources in the frequency spectrum over the time period (spectrum resources), (Khoryaev: [0036, Fig. 2] "The UEs 105 may use their own geo-information and geo-information exchanged among the UEs 105 to select spectrum resources for V2V communications. In some embodiments, the UEs 105 may provide a geo-information report to one or more eNBs 110, which may be used by the eNB 110 for scheduling and/or spectrum allocation purposes....the geo-information configuration may indicate criteria and/or parameters for reporting geo-information to other UEs 105 and/or eNBs 110, such as a report type that may indicate a coordinate system and/or message type of a geo-information report, a geo-information reporting type that may indicate whether geo-information reporting is periodic or based on an event and/or trigger, timestamp information that may indicate how and when to collect a timestamp for obtained geo-information (for example, explicit, implicit, or synchronous), trigger information that may indicate an event or condition for transmitting a geo-information report, a spectrum allocation, scheduling information, and the like"),
and code for causing the user equipment (UE 105) to communicate, with a base station (eNB), the communication signal in the frequency spectrum during the time period using the indicated resources based on the configuration.  (Khoryaev: [0041, Fig. 2] "The UEs 105 may use the scheduling information and obtained geo-information to select one or more RF spectrum resources (for example, time-orthogonal or time-frequency orthogonal spectrum resources) on which to transmit or receive V2V communications within a target communication range RT while preserving a spatial isolation range RI...the eNBs 110 may instruct UEs 105 how and when to determine or obtain their geo-information, how and when to report the geo-information to the eNB 110 and/or other UEs 105, and how and when to timestamp the obtained geo-information").
Khoryaev teaches the UE receiving a configuration for communicating a communication signal in a frequency spectrum, is based on at least a number of wireless communication devices scheduled to communicate in a time period and indicates resources in the frequency spectrum over the time wherein the indicated resources include: a first subset of mini-resource blocks of a first RB, the first subset of mini-RBs being less than all mini-RBs of the first RB; wherein at least a first mini-RB in the first subset includes a set of subcarriers, and a second subset of mini-RBs of a second RB, the second subset of mini-RBs being less than all mini-RBs of the second RB.
However, Jung does teach wherein the indicated resources include: a first subset (402-2) of mini-resource blocks (mini-RBs) of a first RB (402), the first subset of mini-RBs (1) being less than all mini-RBs of the first RB (2); wherein at least a first mini-RB (300) in the first subset includes a set of subcarriers (Jung: [0038, Fig. 3] "The localized-type resource block 300 occupies an interval of a plurality of, for example, 8 Orthogonal Frequency Division Multiplexing (OFDM) symbols in the time domain, and occupies a plurality of, for example, 16 subcarriers in the frequency domain"),
and a second subset of mini-RBs (405-1) of a second RB (405), the second subset of mini-RBs (1) being less than all mini-RBs (2) of the second RB; (Jung: [0043, Fig. 4] "Referring to FIG. 4, a BS allocates localized-type resources including some parts 402, 405 and 408 of a localized-type resource block 400 as first localized-type resources, divides each first localized-type resource into two mini-resource blocks, and uses the right-sided mini-resource blocks 402-2, 405-2 and 408-2 among the mini-resource blocks constituting each localized-type resource, for resource allocation information transmission").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Khoryaev to include the teachings of Jung in order to include subsets of mini-RB within a resource block that are less than the total mini-RB in the resource block (Jung: [0043]).
wherein at least a first mini-RB in the first subset includes a set of subcarriers spaced apart from each other by at least one other subcarrier of another mini-RB in the first RB.
However, Yi does teach wherein at least a first mini-RB (mini-resource units) in the first subset includes a set of subcarriers (SC1, SC2, . . . , SCk) spaced apart from each other by at least one other subcarrier (CP1..m/15 kHz) of another mini-RB in the first RB; (where the first mini-RB is defined as Jung: [0043, Fig. 4, 401-1, and Yi: [00140-0152] "[0143] Define a set of subcarrier spacing that the system supports as [SC1, SC2, . . . , SCk] [0144] Basic resource unit size set can be constructed as [0145] A set of `M` OFDM symbols assuming one OFDM symbol has one CP, where M=1, . . . , 14 or M=1, . . . , 16 or M=1, 2, 4, 6, 7, 12, 13, 14 . . . (M can be integer values between [1, . . . , 16]) [0146] CP length set is [0147] [CP1, . . . , CPm] [0148] One basic resource unit size is defined as [SCi, CPj, Mk] (in other words, numerology set and OS number) [0149] To allow coexist with LTE, SCi=15 kHz, CPj=LTE normal CP, Mk=14 is supported, also [15 kHz, ECP, 12] is also supported. [0150] To support MBMS between LTE and NR, SCi=15 kHz, CPj'=LTE extended CP, Mk=12 or Mk=10 is supported (or any other numerology set defined in MBMS services) [0151] When [SCi, CPj, Mk] is a resource unit, sub-resource units (or mini-resource units) to support lower latency can be defined as [0152] For integer values 1<=Km<=Mk/2, [SCi, Cpj, Km] can be defined);
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Khoryaev and Jung to include the teachings of Yi in order for a first mini-RB in the first subset includes a set of subcarriers spaced apart from each other by at least one other subcarrier of another mini-RB in the first RB (Yi: [0140-0153]).

Regarding Claim 24, The non-transitory computer-readable medium of claim 23, the combination of Khoryaev, Jung and Yi teaches wherein the code for causing the first wireless communication device to obtain the configuration is further configured to determine the resources and the frequency distribution mode based on at least one of: a power spectral density (PSD) parameter (spatial isolation range RI) of the frequency spectrum, wherein the scheduled wireless communication devices include the user equipment,  (Khoryaev: [0041, Fig. 2] "The UEs 105 may use the scheduling information and obtained geo-information to select one or more RF spectrum resources (for example, time-orthogonal or time-frequency orthogonal spectrum resources) on which to transmit or receive V2V communications within a target communication range RT while preserving a spatial isolation range RI" where [0070] "the ratio of energy (calculated as the product of time granularity of transmission resource on received power .DELTA.tPRX) per information bit of the packet size L to noise power spectral density (NO) should exceed the signal-to-noise ratio (SNR) per information bit that is required to meet PER requirement for given packet size").
a number of transmission layers scheduled for each of the scheduled wireless communication devices, a waveform of the communication signal or a subcarrier spacing. (Khoryaev: [0060] "The processor circuitry of the eNB 110 may also be to allocate RF spectrum resources to each GSR of the plurality of GSRs for one or more V2V sidelink transmissions. Encoding circuitry of the eNB 110 (for example, encoding circuitry 304h) may be to encode a message for transmission to a UE 105. The message may indicate the allocation of RF spectrum resources to each GSR including an association of GRPs and RRPs to each GSR. The allocation may be for selection of a set of the RF spectrum resources for the one or more V2V sidelink transmissions by the UE based on a position of the UE relative to positions of the plurality of GRPs and positions of the plurality of RRPs").

Regarding Claim 25, The non-transitory computer-readable medium of claim 23, the combination of Khoryaev, Jung and Yi teaches wherein the code for causing the user equipment to communicate the communication signal is further configured to communicate a physical uplink shared channel (PUSCH) signal using the resources. (Khoryaev: [0095] "When the second message is to be transmitted to one or more other UEs, the second message may be V2V message. When the second message is to be transmitted to an eNB, the second message may be a layer 3 (L3), layer 2 (L2), or layer 1 (L1) message. L3 reporting may include using common or dedicated RRC signaling to carry an RRC message over the PUSCH. L2 reporting may include using a media access control (MAC) control element (CE) carried by the PUSCH").

Regarding Claim 29, The non-transitory computer-readable medium of claim 23, the combination of Khoryaev, Jung and Yi teaches wherein the code for causing the user equipment to communicate the communication signal is further configured to receive, from the base station, the communication signal (geo-information). (Khoryaev: [0036] "The UEs 105 may collect and report geo-information to other UEs 105 and/or eNBs 110 based on instructions or a geo-information configuration received from an eNB 110").

Regarding Claim 30, The non-transitory computer-readable medium of claim 23, the combination of Khoryaev, Jung and Yi teaches wherein the code for causing the user equipment to communicate the communication signal is further configured to transmit, to the base station, the communication signal (geo-information). (Khoryaev: [0036] "The UEs 105 may collect and report geo-information to other UEs 105 and/or eNBs 110 based on instructions or a geo-information configuration received from an eNB 110").

Claim 5 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev, et al. (hereafter Khoryaev), US Patent Publication 2019/0059071 in view of Jung, et al. (hereafter Jung) US .

Regarding Claim 5, The method of claim 1, the combination of Khoryaev, Jung and Yi does not explicitly teach wherein the resources are located within K plurality of RBs in the frequency spectrum over the time period, wherein a frequency spreading over M of the K plurality of RBs satisfies a power spectral density (PSD) parameter of the frequency spectrum, wherein K and M are positive integers, and wherein K is greater than or equal to M, and wherein the plurality of RBs includes the first RB and the second RB.
However, Guvenc does teach wherein the resources are located within K plurality of RBs (M) in the frequency spectrum over the time period, wherein a frequency spreading over M (1) of the K plurality of RBs satisfies a power spectral density (PSD) parameter of the frequency spectrum, wherein K and M are positive integers, and wherein K is greater than or equal to M,  (Guvenc: [0058, Figs. 9-10, EQU. #1] "In this detailed description, "spreading over m resource blocks" means that data assigned to a single resource block is transmitted over m resource blocks. The spreading may be distributed over both time and frequency dimensions, while the transmission power may be scaled by 1/m...and N.sub.0 is the noise spectral density").
and wherein the plurality of RBs includes the first RB and the second RB. (Guvenc: [0057, Figs. 10] "the resource blocks in Femtocell-B [Pb 1-M] are assumed fully utilized by its users").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Khoryaev, Jung and Yi to include the teachings of Guvenc in order to spread resource blocks over multiple subcarriers according to a spectral (Guvenc: [0058, 0049]).

Claims 7-8, 18, and 27 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev, et al. (hereafter Khoryaev), US Patent Publication 2019/0059071 in view of Jung, et al. (hereafter Jung) US Patent Publication 2008/0123590 A1, and Yi, et al. (hereafter Yi) US Patent Publication 2020/0169375 A1, and in further view of Luo, et al. (hereafter Luo) US Patent Publication 2011/0243012 A1.

Regarding Claim 7, The method of claim 1, the combination of Khoryaev, Jung and Yi does not explicitly teach further comprising communicating, by the user equipment with the base station, a reference signal during one or more time symbols within the time period, wherein the communication signal is communicated during one or more other time symbols within the time period.
However, Luo does teach further comprising: communicating, by the user equipment with the base station, (Luo: [0031] "The UE may transmit data and control information on one or more uplink carriers to the eNB"),
a reference signal during one or more time symbols within the time period, wherein the communication signal is communicated during one or more other time symbols within the time period. (Luo: [0084] "FIG. 7A shows a case in which each slot includes seven symbol periods for the normal cyclic prefix. The PUSCH may be sent on two resource blocks 710a and 710b in two slots of one subframe, with each resource block covering 12 subcarriers in one slot of 7 symbol periods. Resource blocks 710a and 710b may cover the same set of 12 subcarriers if frequency hopping is not enabled or different sets of subcarriers if frequency hopping is enabled. As shown in FIG. 7A, a reference signal (RS) may be sent on all resource elements in the middle symbol period of each resource block").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Khoryaev, Jung and Yi to include the teachings of Luo in order to provide a reference signal to another device by symbols within a time period where the reference signal is transmitted via a subcarrier different than the data subcarrier set (Luo: [0084]).

Regarding Claim 8, The method of claim 7, the combination of Khoryaev, Jung, and Luo teaches  wherein the resources include [[a]]the set of subcarriers, and wherein the reference signal is communicated using at least one subcarrier outside the resources.  (Luo: [0084, Fig. 7A] "Resource blocks 710a and 710b may cover the same set of 12 subcarriers if frequency hopping is not enabled or different sets of subcarriers if frequency hopping is enabled. As shown in FIG. 7A, a reference signal (RS) may be sent on all resource elements in the middle symbol period of each resource block. Data and control information may be sent on resource elements in the remaining six symbol periods of each resource block", and [0089, Fig. 7B] "Data may be mapped to the remaining resource elements in resource blocks 710a and 710b not used for the reference signal or control information").
The rational and motivation for adding this teaching of Luo is the same as for Claim 7.

Regarding Claim 18, The apparatus of claim 13, The combination of Khoryaev, Jung and Yi does not explicitly teach wherein the transceiver is further configured to: communicate, with the base station, a reference signal during one or more time symbols within the time period, wherein the communication signal is communicated during one or more other time symbols within the time period.
However, Luo does teach wherein the transceiver is further configured to: communicate, with the base station, a reference signal during one or more time symbols within the time period, wherein the communication signal is communicated during one or more other time symbols within the time period, (Luo: [0084] "FIG. 7A shows a case in which each slot includes seven symbol periods for the normal cyclic prefix. The PUSCH may be sent on two resource blocks 710a and 710b in two slots of one subframe, with each resource block covering 12 subcarriers in one slot of 7 symbol periods. Resource blocks 710a and 710b may cover the same set of 12 subcarriers if frequency hopping is not enabled or different sets of subcarriers if frequency hopping is enabled. As shown in FIG. 7A, a reference signal (RS) may be sent on all resource elements in the middle symbol period of each resource block").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Khoryaev, Jung and Yi to include the teachings of Luo in order to provide a reference signal to another device by symbols within a time period where the reference signal is transmitted via a subcarrier different than the data subcarrier set (Luo: [0084]).

Regarding Claim 27, The non-transitory computer-readable medium of claim 23, the combination of Khoryaev, Jung and Yi does not explicitly teach further comprising: code for causing the user equipment to communicate, with the base station, a reference signal during one or more time symbols within the time period, wherein the communication signal is communicated during one or more other time symbols within the time period.
 further comprising: code for causing the first wireless communication device to communicate, with the second wireless communication device, a reference signal during one or more time symbols within the time period. (Luo: [0084] "FIG. 7A shows a case in which each slot includes seven symbol periods for the normal cyclic prefix. The PUSCH may be sent on two resource blocks 710a and 710b in two slots of one subframe, with each resource block covering 12 subcarriers in one slot of 7 symbol periods. Resource blocks 710a and 710b may cover the same set of 12 subcarriers if frequency hopping is not enabled or different sets of subcarriers if frequency hopping is enabled. As shown in FIG. 7A, a reference signal (RS) may be sent on all resource elements in the middle symbol period of each resource block"),
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Khoryaev, Jung and Yi to include the teachings of Luo in order to provide a reference signal to another device by symbols within a time period where the reference signal is transmitted via a subcarrier different than the data subcarrier set (Luo: [0084]).

Claims 9, 19, and 28 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev, et al. (hereafter Khoryaev), US Patent Publication 2019/0059071 in view of Jung, et al. (hereafter Jung) US Patent Publication 2008/0123590 A1, and Yi, et al. (hereafter Yi) US Patent Publication 2020/0169375 A1, and Luo, et al. (hereafter Luo) US Patent Publication 2011/0243012 A1, and in further view of Kim, et al. (hereafter Kim) US Patent Publication 2015/0305041 A1.

Regarding Claim 9, The method of claim 7, the combination of Khoryaev, Jung, Yi, and Luo teaches  wherein the resources include subcarriers within each of a plurality of RBs including the first RB (Fig. 7a, 710a) and the second RB (Fig. 7a, 710b), (Luo: [0036] "The available time-frequency resources for each carrier may be partitioned into resource blocks. The number of resource blocks for each carrier in each slot may be dependent on the carrier bandwidth and may range from 6 to 110. Each resource block may cover 12 subcarriers in one slot and may include a number of resource elements. Each resource element may cover one subcarrier in one symbol period and may be used to send one modulation symbol, which may be a real or complex value"). 
The rational and motivation for adding this teaching of Luo is the same as for Claim 7.
The combination of Khoryaev, Jung, Yi, and Luo does not explicitly teach and wherein the reference signal is communicated based on a scrambling code that is based on at least a frequency location of the set of subcarriers. 
However, Kim does teach and wherein the reference signal is communicated based on a scrambling code that is based on at least a frequency location of the set of subcarriers. (Kim: [0131] "In the common reference signal, a position in the radio resource (a symbol position on a time axis of the sub-frame or the radio frame or a subcarrier position on a frequency axis), scramble code (alternatively, sequence) form and index, frequency of the reference signal, or the like may be set according to a node (an AP or a base station) to which the common reference signal is applied").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Khoryaev, Jung, Yi, and Luo to include the teachings of Kim in order to transmit a reference signal based on a scrambling code based on a frequency location of the subcarriers (Kim: [0131]).

Regarding Claim 19, The apparatus of claim 13, the combination of Khoryaev, Jung, Yi, and Luo teaches wherein the transceiver is further configured to: communicate, with base station, a reference signal during one or more time symbols within the time period, (Luo: [0084] "FIG. 7A shows a case in which each slot includes seven symbol periods for the normal cyclic prefix. The PUSCH may be sent on two resource blocks 710a and 710b in two slots of one subframe, with each resource block covering 12 subcarriers in one slot of 7 symbol periods. Resource blocks 710a and 710b may cover the same set of 12 subcarriers if frequency hopping is not enabled or different sets of subcarriers if frequency hopping is enabled. As shown in FIG. 7A, a reference signal (RS) may be sent on all resource elements in the middle symbol period of each resource block"),
wherein the resources include subcarriers within each of a plurality of RBs including the first RB (Fig. 7a, 710a) and the second RB (Fig. 7a, 710b), (Luo: [0036] "The available time-frequency resources for each carrier may be partitioned into resource blocks. The number of resource blocks for each carrier in each slot may be dependent on the carrier bandwidth and may range from 6 to 110. Each resource block may cover 12 subcarriers in one slot and may include a number of resource elements. Each resource element may cover one subcarrier in one symbol period and may be used to send one modulation symbol, which may be a real or complex value").
The rational and motivation for adding this teaching of Luo is the same as for Claim 18.
The combination of Khoryaev, Jung, Yi, and Luo does not explicitly teach and wherein the reference signal is communicated based on a scrambling code that is based on at least a frequency location of the set of subcarriers. 
However, Kim does teach and wherein the reference signal is communicated based on a scrambling code that is based on at least a frequency location of the set of subcarriers. (Kim: [0131] "In the common reference signal, a position in the radio resource (a symbol position on a time axis of the sub-frame or the radio frame or a subcarrier position on a frequency axis), scramble code (alternatively, sequence) form and index, frequency of the reference signal, or the like may be set according to a node (an AP or a base station) to which the common reference signal is applied").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Khoryaev, Jung, Yi, and Luo to include the (Kim: [0131]).

Regarding Claim 28, The non-transitory computer-readable medium of claim 23, the combination of Khoryaev, Jung Yi, and Luo teaches further comprising: code for causing the user equipment to communicate, with the base station, a reference signal during one or more time symbols within the time period, (Luo: [0084] "FIG. 7A shows a case in which each slot includes seven symbol periods for the normal cyclic prefix. The PUSCH may be sent on two resource blocks 710a and 710b in two slots of one subframe, with each resource block covering 12 subcarriers in one slot of 7 symbol periods. Resource blocks 710a and 710b may cover the same set of 12 subcarriers if frequency hopping is not enabled or different sets of subcarriers if frequency hopping is enabled. As shown in FIG. 7A, a reference signal (RS) may be sent on all resource elements in the middle symbol period of each resource block"),
wherein the resources include subcarriers within each of a plurality of RBs including the first RB (Fig. 7a, 710a) and the second RB (Fig. 7a, 710a), (Luo: [0036] "The available time-frequency resources for each carrier may be partitioned into resource blocks. The number of resource blocks for each carrier in each slot may be dependent on the carrier bandwidth and may range from 6 to 110. Each resource block may cover 12 subcarriers in one slot and may include a number of resource elements. Each resource element may cover one subcarrier in one symbol period and may be used to send one modulation symbol, which may be a real or complex value").
The rational and motivation for adding this teaching of Luo is the same as for Claim 27.
The combination of Khoryaev, Jung, Yi, and Luo does not explicitly teach and wherein the reference signal is communicated based on a scrambling code that is based on at least a frequency location of the set of subcarriers. 
 and wherein the reference signal is communicated based on a scrambling code that is based on at least a frequency location of the set of subcarriers. (Kim: [0131] "In the common reference signal, a position in the radio resource (a symbol position on a time axis of the sub-frame or the radio frame or a subcarrier position on a frequency axis), scramble code (alternatively, sequence) form and index, frequency of the reference signal, or the like may be set according to a node (an AP or a base station) to which the common reference signal is applied").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Khoryaev, Jung Yi, and Luo to include the teachings of Kim in order to transmit a reference signal based on a scrambling code based on a frequency location of the subcarriers (Kim: [0131]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416              

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416